J-E04002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: PETITION FOR CHANGE OF NAME            IN THE SUPERIOR COURT OF
OF A.W.H.                                           PENNSYLVANIA

J.P.W., JR., O/B/O MINOR CHILD A.W.H.




APPEAL OF: A.N.H.

                                                  No. 1682 WDA 2012


             Appeal from the Order entered October 30, 2012
           In the Court of Common Pleas of Washington County
                 Civil Division at No: C-63-CV-201104793


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., BENDER, P.J.E., PANELLA,
        J., DONOHUE, J., SHOGAN, J., MUNDY, J., OLSON, J., OTT, J.

MEMORANDUM BY PANELLA, J.                          FILED APRIL 17, 2015

     Appellant, A.N.H. (“Mother”), appeals from the Order entered October

30, 2012, by the Honorable John F. DiSalle, Court of Common Pleas of

Washington County, which granted J.P.W., Jr.’s (“Father”) Petition for Name

Change of a Minor filed on behalf of the couple’s minor child, A.W.H.

(“Child”). We affirm.

     The relevant facts of this case are as follows.    Child was born to

Mother and Father in November 2010. At the time, Mother was married to

another man, but the couple had commenced divorce proceedings in April

2007. Although Mother and Father had been engaged throughout most of
J-E04002-14



their nearly three-year relationship, by the time Child was born, they were

no longer on good terms. Father was not present during Child’s birth due to

Mother’s failure to inform him of her labor. He did, however, visit Mother

and Child in the hospital later on the day of the birth.      Despite Father’s

prompting, Mother refused to pick a name for Child or complete any other

paperwork regarding Child’s identity while Father was present in the

hospital. The day after the birth, after Father had left the hospital, Mother

called him to inform him of the name she had selected for Child. Without

consultation with Father, Mother had named the child A.W.H., choosing

Father’s surname for Child’s middle name and giving Child the surname of

her estranged husband.1           Neither Mother nor Father has ever disputed

Father’s paternity of the child.

       Father instituted custody proceedings against Mother approximately

seven weeks after the child was born, in December 2010.          On April 21,

2011, Father served Mother with a Petition for Change of Name, requesting

that Child’s last name be changed to Father’s surname. A hearing was




____________________________________________


1
  Although Mother and her husband never divorced, they remain estranged
from each other. Mother uses her estranged husband’s surname for herself
and the surname of her first husband, Michael Neal, from whom she is
divorced as her middle name. At the time of the child’s birth, the child had
four half-siblings, three of whom carry the surname “H” of their father
(Mother’s estranged husband), and one of whom carries Father’s surname.




                                           -2-
J-E04002-14



scheduled for November 23, 2011.2 Following several continuances, without

the objection of any party, a hearing on the name change petition was

conducted in conjunction with the custody action on September 7, 2012.

       Prior to the commencement of the hearing, Mother, for the first time,

objected to holding the name change hearing outside of the time period

prescribed by 54 Pa.C.S.A. § 701(a.1)(3)(i).3 The court overruled Mother’s

objection and the hearing proceeded.

       Father testified regarding his close bond with Child and stated that he

wanted Child to carry on his family name.          Father, paternal grandmother,

paternal aunt, and a friend of Father’s all testified regarding Child’s and

Father’s relationship and bond.         They also testified that Mother repeatedly

referred to her estranged husband as “daddy” to Child, even while in

Father’s presence, and that Mother’s other children expressly referred to Mr.

H. as “daddy” and to Child as the “H” boy at custody exchanges.            Mother

testified that she opposed the name change because she wanted all of the

children in her household to carry the same surname.              Mother did not

dispute that Father has a close bond with the child.

____________________________________________


2
 The docket reflects that the petition was formally filed with the Washington
County Prothonotary on July 15, 2011.
3
  That section provides that “[t]he hearing shall be held not less than one
month nor more than three months after the petition is filed.” 54 Pa.C.S.A.
§ 701(a.1)(3)(i).




                                           -3-
J-E04002-14



        Following the hearing, the court granted Father’s petition and ordered

that Child’s name be changed from A.W.H. to A.J.W.           This timely appeal

followed.4

        On appeal, Mother raises the following issues for our review:

        1. Did the [c]ourt err in conducting a “Change of Name” hearing
           over counsel’s objection to procedural deficiencies in
           conducting the change of name hearing[?]

        2. Did the Father … present sufficient evidence demonstrating
           that a change of name was in the child’s best interest[?]

        3. Did the [c]ourt err in using a theory of patrilineal surnames to
           grant a change in the child’s name[?]

        4. Did the [c]ourt err in introducing evidence from hearings he
           conducted in a separate and distinct family division matter[?]

Appellant’s Brief at 3.

        Our Supreme Court has directed that the established standard of

review for cases involving petitions for change of name is whether there was

an abuse of discretion. See In re Change of Name of Zachary Thomas

Andrew Grimes, 609 A.2d 158, 159 n. 1 (Pa. 1992).               That Court has

defined the abuse of discretion standard as follows.

        An abuse of discretion exists when the trial court has rendered a
        judgment that is manifestly unreasonable, arbitrary, or
        capricious, has failed to apply the law, or was motivated by
        partiality, prejudice, bias, or ill will. A finding by an appellate
        court that it would have reached a different result than the trial
        court does not constitute a finding of an abuse of discretion.


____________________________________________


4
    Both the trial court and Mother have complied with Pa.R.A.P. 1925.



                                           -4-
J-E04002-14


     Where the record adequately supports the trial court's reasons
     and factual basis, the court did not abuse its discretion.

Harman ex rel. Harman v. Borah, 756 A.2d 1116, 1123 (Pa. 2000)

(internal quotation marks and citations omitted). On matters involving

petitions for a change of name, the Supreme Court has stated:

     Whenever a court has discretion in any matter (as it has in the
     matter of a change of name) it will exercise that discretion in
     such a way as to comport with good sense, common decency,
     and fairness to all concerned and to the public.

In the Matter of Robert Henry McIntyre, 715 A.2d 400, 402 (Pa. 1998);

In re Grimes, 609 A.2d at 160.

     “The court of common pleas of any county may by order change the

name of any person resident in the county.” 54 Pa.C.S.A. § 702. There are

no prescribed criteria for a court to consider when exercising its discretion

upon a petition for change of name. Regarding the statutory provisions for a

change of name, our Supreme Court has stated:

     The focus of the statute and the procedures thereunder indicate
     a liberal policy regarding change of name requests. The
     necessity for judicial involvement centers on governmental
     concerns that persons not alter their identity to avoid financial
     obligations. Beyond requiring compliance with the notice
     provisions, the statute provides no additional guidance for courts
     considering petitions for change of name. Absent any legislative
     criteria, courts reviewing petitions for change of name exercise
     their discretion “in such a way as to comport with good sense,
     common decency and fairness to all concerned and to the
     public.”

In re Grimes, supra at 160 (citation omitted).




                                    -5-
J-E04002-14



      In her first issue, Mother argues that the trial court committed a

procedural error by holding the hearing on the name change petition more

than three months after the date on which Father had filed the petition, in

derogation of 54 Pa.C.S.A. § 701(a.1)(3)(i). Mother provides no citation to

case law in support of her implication that this error warrants reversal. Most

significantly, she omits acknowledgement of her acquiescence in the trial

court’s granting of numerous continuances after the petition was filed in

April 2011.

      The trial court aptly observed:

      First, as acknowledged by Mother’s counsel at the time the
      objection was lodged, there is no prescribed remedy for
      instances in which the statutory procedure is not fastidiously
      followed. When questioned by the Court, Mother’s counsel did
      not identify any hardship to which Mother would be subjected by
      proceeding with the Name Change Hearing. Mother testified that
      all interested parties to the name change proceeding were
      indeed present at the time of the hearing. There was no offer
      that any of Mother’s witnesses or evidence was unavailable for
      the hearing. Mother’s counsel argued that Father should be
      required to re-file his Petition and re-petition the Court for a new
      hearing date that falls within the statutory time frame. Even
      assuming, arguendo, that the parties and/or Court failed to
      adhere to the statutory procedures, it is well within the
      discretion of this Court under Rule 126 of the [Pa.R.C.P.] to
      “disregard any error or defect of procedure which does not affect
      the substantial rights of the parties.” [Pa.R.C.P.126]. Here,
      Mother made no showing that proceeding with the Name Change
      Hearing affected her rights, substantial or otherwise, in any way.
      The Court overruled Mother’s objection and was within its
      discretion to proceed with the Name Change Hearing regardless
      of whether the statutory time limits of [Section] 701(a.1) were
      met.

      Second, by failing to raise her procedural objection until
      September 7, 2012, well over one (1) year after Father’s Petition

                                        -6-
J-E04002-14


      was filed, Mother effectively waived her objection to the
      timeliness of the hearing. … Mother and her counsel either
      agreed to and/or did not object to a litany of continuances of the
      Name Change Hearing, [including when] … this Court expressly
      acknowledged the agreement of the parties that the continuance
      effected by the March 15, 2012 Order “shall be with no prejudice
      to Father.”

Trial Court Opinion, entered 6/11/13, at 11-12.

      The record and relevant law support the trial court’s analysis.      See

Pa.R.C.P. 126; Hogg Construction Inc. v. Yorktowne Medical Centre,

L.P., 78 A.3d 1152, 1158 (Pa. Super. 2013) (concluding that where there is

no argument that a party’s rights have been negatively affected by a

procedural error, it is error for trial court to elevate form over substance).

Accordingly, we conclude that the court did not err or abuse its discretion in

going forward with the name change hearing on September 7, 2012.

      Mother next avers that “there was no bases [sic] for the entry of the

order changing the name of the child to the surname of the father,” and the

trial court relied solely on “patrilineal naming” reasons for granting the

petition and not on the best interests of Child. Appellant’s Brief at 12. This

contention has no merit.

      The parent seeking to change the name of a child bears the burden of

establishing that the change would be in the best interest of that child. See

Grimes, 609 A.2d at 160–61. Each case is determined based on its own

unique facts and circumstances. See id. at 161.           However, “general

considerations should include the natural bonds between parent and child,

the social stigma or respect afforded a particular name within the


                                    -7-
J-E04002-14



community, and, where the child is of sufficient age, whether the child

intellectually and rationally understands the significance of changing his or

her name.” Id.5

       Here, both Mother and Father, in addition to several other witnesses,

testified regarding Father’s close bond with Child.6 In its Order granting the

petition, the court first and foremost stated that there was no disagreement

as to Father’s paternity of and bond with Child.           See Order, entered

10/30/12, at ¶ 1.       The court also noted in its Order that the surnames of

Child’s siblings are relevant “but not compelling.” Id. at ¶ 4. There was no

testimony presented regarding any social stigma in Father’s name or

regarding his name’s reputation in the community.              The trial court

acknowledged in its Pa.R.A.P. 1925(a) opinion that Father had testified to

having a desire to have Child carry on his family name. Contrary to Mother’s

contention, however, there was nothing in the court’s Order or its Rule

1925(a) opinion that indicates that it based its decision solely on a patrilineal

naming tradition. Mother’s argument is, thus, without merit.7
____________________________________________


5
  As the trial court observed, Child was not of sufficient age to understand
the significance of the name change as he was only 22 months old at the
time of the hearing on the petition.
6
  The court also noted that there had been testimony in the related custody
proceedings that Mother had attempted to interfere with Father’s
relationship with Child. See Order, entered 10/30/12, at ¶ 2.
7
  Moreover, we observe that Mother’s protest against patrilineal naming is
somewhat disingenous in light of the fact that she chose to name Child not
(Footnote Continued Next Page)


                                           -8-
J-E04002-14



      Lastly, Mother challenges the trial court’s prompting and admission of

her testimony about her then-pending divorce action against her estranged

husband, averring that these “matters [w]ere irrelevant to the necessary

requirements to grant a change of name.” Appellant’s Brief at 13.

      We first note that an appellant must include in his or her brief a

“statement of the case” including a “statement of place of raising or

preservation of issues.” Pa.R.A.P. 2117(c).       This information must also be

referenced in the argument portion of the appellate brief. Pa.R.A.P. 2119(e);

Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014). In this case, neither

Mother’s statement of the case nor the argument section of her brief

contains a specific statement of place of raising or preservation of this issue,

“including the specific evidentiary challenges contained therein.” Pa.R.A.P.

2117(c); Phillips, 86 A.3d at 920. In addition,

      [i]t is axiomatic that in order to preserve an issue for appellate
      review, a party must make a timely and specific objection at the
      appropriate stage of the proceedings before the trial court.
      Failure to timely object to a basic and fundamental error will
      result in waiver of that issue. On appeal, we will not consider
      assignments of error that were not brought to the tribunal's
      attention at a time at which the error could have been corrected
      or the alleged prejudice could have been mitigated. In this
      jurisdiction one must object to errors, improprieties or
      irregularities at the earliest possible stage of the adjudicatory
      process to afford the jurist hearing the case the first occasion to
      remedy the wrong and possibly avoid an unnecessary appeal to
      complain of the matter.
                       _______________________
(Footnote Continued)

with her own birth name, but with the patrilineal name of her estranged
husband.



                                            -9-
J-E04002-14


State Farm Mut. Auto Ins. Co. v. Dill, 2015 WL 150177, *2 (Pa. Super.,

filed Jan. 13, 2015) (internal quotation marks and citations omitted).

      Our review of the record indicates that at no time before, during, or

after the hearing did Mother object to the admission of evidence pertaining

to her then-pending divorce. Without having raised the issue below, Mother

waived this issue for appellate review. See Pa.R.A.P. 302(a).

      Even if the issue had not been waived, we would not grant relief. It is

well-settled that the admission of evidence is within the trial court’s

discretion.   See Klein v. Aronchik, 85 A.3d 487, 491 (Pa. Super. 2014),

appeal denied, 104 A.3d 5 (Pa. 2014). To constitute reversible error, the

complaining party must prove that the evidentiary ruling was not only be

harmful, but also prejudicial. See id.

      In the instant case, the trial court observed in its Pa.R.A.P.

1925(a) opinion:

      [T]he fact that Mother had been before this [c]ourt in bitter
      divorce litigation with her estranged husband, Mr. H[.], including
      a Protection from Abuse Petition, is not only relevant, but
      contradictory to her decision to name her child with Father after
      Mr. H[.].

      Additionally, as demonstrated by the procedural and factual
      background included above, the parties, counsel and the [c]ourt
      all treated the Petition for Name Changes and the Custody Action
      not merely related, but as two parts of a whole. … These actions
      were effectively consolidated by the actions of the parties and
      their counsel, and despite the inadvertence of the parties and/or
      the [c]ourt in allowing some documents affecting both
      separately-docketed actions to be filed with the Prothonotary in
      the record for only the Custody Action, the Mother cannot


                                    - 10 -
J-E04002-14


      colorably contend that these matters have not informed each
      other and that one is irrelevant to the other.

Trial Court Opinion entered 6/11/13 at 16-17 (internal footnoted citations

omitted).

      Mother does not argue that the evidence was harmful or prejudicial.

Rather, she      concludes—without any        analysis—that the   evidence   was

irrelevant.     Her summary conclusion provides absolutely no reason to

reverse the trial court’s order. Thus, this issue is not only waived, but also

would be without merit.

      We conclude that the record adequately supports the trial court’s

reasons and factual basis for its decision to grant the name change petition.

We observe that the court’s judgment is not “manifestly unreasonable,

arbitrary, or capricious,” was not “motivated by partiality, prejudice, bias, or

ill will,” and was based on a proper application of the law. Borah, 756 A.2d

at 1123.      Accordingly, we conclude that the trial court did not abuse its

discretion in granting Father’s petition to change Child’s name.

      Order affirmed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2015

                                     - 11 -